     Case 4:19-cv-00290-RM-LAB Document 219 Filed 09/08/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Greg Moore; et al.,                      )   No. CV 19-0290 TUC RM (LAB)
 9                                            )
                Plaintiffs,                   )   ORDER
10                                            )
     vs.                                      )
11                                            )
                                              )
12   Sean Garnand; et al.,                    )
                                              )
13              Defendants.                   )
                                              )
14                                            )
15
16         Pending before the court is the defendants’ motion, filed on August 12, 2020, to re-
17   align the summary judgment briefing schedule for the plaintiffs’ two motions for partial
18   summary judgment previously filed at Doc. 100 and Doc. 125. (Doc. 207)
19         On August 25, 2020, the plaintiffs withdrew those two motions for partial summary
20   judgment. (Doc. 211) Accordingly,
21         IT IS ORDERED that the defendants’ motion, filed on August 12, 2020, to re-align
22   the summary judgment briefing schedule for the plaintiffs’ two motions for partial summary
23   judgment is DENIED as MOOT. (Doc. 207)
24         DATED this 8th day of September, 2020.
25
26
27
28
